Citation Nr: 0102520	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  97-23 855A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the amount of $17,081.



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law



ATTORNEY FOR THE BOARD

J. Johnston, Counsel 

INTRODUCTION

The veteran had active service from August 1967 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 waiver decision issued 
by the Albuquerque, New Mexico, Department of Veterans 
Affairs (VA) Regional Office (RO) Committee on Waivers and 
Compromises.

In a statement dated in November 2000, the veteran's attorney 
asserted that the veteran is entitled to reinstatement of 
pension benefits.  The matter is referred to the RO for 
appropriate action.


REMAND

In a decision dated in September 1998, the Board denied the 
veteran's claim for waiver of recovery of the indebtedness at 
issue.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court), and in June 2000, the 
Court vacated the Board's decision and remanded the case.

Subsequent to the Court's June 2000 order, the veteran's 
representative submitted a statement indicating that the 
veteran's financial circumstances had materially changed and 
requested that the case be remanded to the RO for 
consideration of waiver in light of new evidence to be 
submitted.  Additionally, the representative requested a 
hearing to be conducted at the RO.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should initially review the 
provisions of the Veterans Claims 
Assistance Act of 2000 and any newly 
adopted guidance in RO operations to 
implement that Act and ensure compliance 
with any necessary notices to the veteran 
and his attorney and any other duty to 
assist.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board is remanding to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard, the RO should 
contact the veteran, through his 
attorney, and request that he complete an 
up-to-date financial status report (VA 
Form 20-5655) and provide any documentary 
evidence corroborating items reported on 
the financial status report which may be 
available.

3.  The RO should schedule the veteran 
for a hearing on the issue presented in 
this appeal before an RO Hearing Officer.  
Copies of correspondence regarding the 
scheduling of this hearing should be 
placed in the claims folder.

4.  Following the hearing, the Hearing 
Officer should follow up on any 
additional evidentiary development 
suggested by arguments presented during 
the hearing itself.  The decision as to 
this appeal should address each of the 
six factors enumerated at 38 C.F.R. 
§ 1.965(a).

5.  If the decision remains adverse, the 
veteran and his attorney must be provided 
with an appropriate supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

